Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on November 14, 2019.  Claims 1-20 are pending.  Claims 11-16 are subject to a restriction requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 drawn to a system for aligning a vehicle with a trailer differentiating between first and second portions of the ground surface.
Il. Claims 11-16 drawn to a system for aligning a vehicle with a trailer after receiving a user adjustment of the backing path.
III. Claims 17-20 drawn to a method for assisting in a hitching operation of a vehicle with a trailer differentiating between first and second portions of the ground surface.
The inventions are distinct, each from the other because of the following reasons: Inventions I and III are related as system and method of use. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be 
Inventions I and II are not related as apparatus and invention containing the apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP §806.05(e)).  In this case, the system for differentiating ground surface portions could be used without the user adjustment.
Inventions II and III are not related as method of use and apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP §806.05(e)).  In this case, the system could be used for purposes other than the method of invention IIl in differentiating ground surface.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: The inventions require different field of search. For example, the search would require searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence, or identify such evidence now of record, showing the inventions to be obvious variants, or clearly admit on the record that this is the case. In either in instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. 1.17(i).

By telephone interview on November 4, 2021, Michael Hages elected the invention of claims 1-10 and 17-20 without traverse. Claims 11-16 are withdrawn.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0030] is crossed out.
At [0038], “an number of different types” should be “a number of different types”.
At [0049], “can further includes” should be “can further include”.
At [0054], “he vehicle” should be “the vehicle”.
At [0054], “fist ground surface” should be “first ground surface”.
At [0056], “If it is determined that a the trailer 16” should be “If it is determined that the trailer 16”.  
Appropriate correction is required.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: 
Claim 8 recites the limitation “the at least one ground surface”.  Claim 8 is dependent on claim 1, which introduced “at least one ground surface” and makes secondary reference to “the ground surface”.  It is unclear, and therefore indefinite, if “the at least one ground surface” is the same as “the ground surface”.  The secondary references should be consistent.
Claim 9 recites the limitation “omits a portion of the scene data comprising the trailer from the ground surface”.  It is unclear, and therefore indefinite, how the data scene data”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “wherein the controller fails to derive the backing plan”.  Claim 2 is dependent on claim 1, which includes the limitation “deriving a backing plan”.  Claim 2 then ignores the limitation from claim 1, deriving the backing plan.  Claim 1 may be intended as an attempt to derive a backing plan and then claim 2 is attempting and failing to come up with a backing plan.
Claims 3, 18 and 19 are rejected for the same reasoning as the rejection of claim 2.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection system” in claim 1 and claim 17 and “ultrasonic detection system” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al., U.S. Patent 11,014,561 B2 (2021).
As to claim 1, Gupta et al. discloses a system for assisting in aligning a vehicle for hitching with a trailer, comprising: 
a vehicle steering system (Column 3, Line 63 – Column 4, Line 3, Column 5, Lines 19-32); 
a detection system outputting a signal including scene data of an area to a rear of the vehicle (Column 2, Lines 22-35); and 
a controller: receiving the scene data and identifying the trailer and at least one ground surface within the area to the rear of the vehicle (column 4, Lines 4-8, Column 4, Lines 44-51); 

deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer to maintain the vehicle within the first portion of the ground surface having the first ground surface classification (Column 4, Lines 21-29, Column 5, Lines 33-51); and controlling the vehicle steering system to maneuver the vehicle during reversing along the backing path (Column 5, Lines 19-32).
As to claim 2, Gupta et al. discloses the system of claim 1, and further discloses wherein the controller fails to derive the backing path to align the hitch ball with the coupler to maintain the vehicle within the first portion of the ground surface and initially refrains from controlling the vehicle steering system to maneuver the vehicle during reversing along the backing path (Column 5, Lines 52-60).
As to claim 3, Gupta et al. discloses the system of claim 2, and further discloses wherein, when the controller fails to derive the backing path to align the hitch ball with the coupler to maintain the vehicle within the first portion of the ground surface, the controller derives the backing path to align the hitch ball mounted on the vehicle to the coupler of the trailer that is not constrained to the first portion of the ground surface (Column 5, Lines 52-60).
As to claim 5, Gupta et al. discloses the system of claim 1, and further discloses wherein: the detection system includes an imaging system including a plurality of video cameras mounted on the vehicle outputting image data of a respective field of view (Column 6, Lines 32-51); and 

As to claim 6, Gupta et al. discloses the system of claim 1, and further discloses  wherein: the detection system includes at least one of a radar system and an ultrasonic detection system acquiring object position data for the area to the rear of the vehicle; and the object position data is included in the scene data (Column 4, Lines 9-20, Column 6, Line 52 – Column 7, Line 8).
As to claim 8, Gupta et al. discloses the system of claim 1, and further discloses wherein the controller differentiates between different classifications of the ground surface by identifying a first specific surface type associated with the first ground surface classification and a second specific surface type associated with a second ground surface classification associated with a portion of the at least one ground surface (Column 5, Lines 33-41).
As to claim 10, Gupta et al. discloses the system of claim 1, and further discloses wherein the controller accepts a user input for adjustment of the backing path (Column 4, Lines 38-43).
As to claim 17, Gupta et al. discloses a method for assisting in a hitching operation of a vehicle with a trailer, comprising: 
receiving scene data from a detection system outputting a signal including the scene data of an area to a rear of the vehicle (Column 2, Lines 22-35); 
identifying the trailer and at least one ground surface within the area to the rear of the vehicle (Column 4, Lines 4-8, Column 4, Lines 44-51); 

deriving a backing path to align a hitch ball mounted on the vehicle to a coupler of the trailer to maintain the vehicle within the first portion of the ground surface having the first ground surface classification (Column 4, Lines 21-29, Column 5, Lines 33-51); and 
controlling a vehicle steering system to maneuver the vehicle during reversing along the backing path (Column 5, Lines 19-32).
As to claim 18, Gupta et al. discloses the method of claim 17, and further discloses further including failing to derive the backing path to align the hitch ball with the coupler to maintain the vehicle within the first portion of the ground surface and initially refraining from controlling the vehicle steering system to maneuver the vehicle during reversing along the backing path (Column 5, Lines 52-60).
As to claim 20, Gupta et al. discloses the method of claim 17, and further disclose further including accepting a user input for adjustment of the backing path (Column 4, Lines 38-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al., U.S. Patent 11,014,561 B2 (2021) in view of Official Notice.
As to claim 4, Gupta et al. discloses the system of claim 3.  Gupta et al. does not disclose an indication of a change in driving surface, as claimed.
The Examiner takes Official Notice that it would have been well-known and common knowledge in the relevant art to have where the controller outputs an indication that the backing path requires a change in driving surface, as claimed.
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 3, as disclosed by Gupta, with the use of an indication to the user, as claimed, that the change in driving surface may result in an unstable surface, a slope, a drop-off, or an obstacle that would make the trailer connection more difficult or undesirable.  
As to claim 19, Gupta et al. discloses the method of claim 18.  Gupta et al. does not disclose a notification to a user, as claimed.  
The Examiner takes Official Notice that it would have been well-known and common knowledge in the relevant art to have where, upon failing to derive the backing path to align the hitch ball with the coupler to maintain the vehicle within the first portion of the 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 3, as disclosed by Gupta, with the use of a notification to a user, as claimed that the change in driving surface may result in an unstable surface, a slope, a drop-off, or an obstacle that would make the trailer connection more difficult or undesirable.  
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al., U.S. Patent 11,014,561 B2 (2021) in view of Stein, U.S. Patent 10,696,227 B2 (2020).
As to claim 7, Gupta et al. discloses the system of claim 1.  Gupta et al. does not disclose a texture analysis, as claimed.  
Stein discloses wherein the controller differentiates between different classifications of the ground surface using texture analysis to associate the first ground surface classification with at least a portion of the ground surface having a first texture within a tolerance range (Column 31, Lines 42-54).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Gupta, with the use of a texture analysis, as claimed, to identify a different surface that may cause problems in driving across or driving on both surfaces at the same time, possibly resulting in dangerous, or undesirable trailering.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666